MEMORANDUM **
Raffie Eskandarian appeals from the district court’s denial of his motion for a refund for overpayment of restitution.
The government contends that dismissal of Eskandarian’s appeal is proper under the fugitive disentitlement doctrine. See Molinaro v. New Jersey, 396 U.S. 365, 366, 90 S.Ct. 498, 24 L.Ed.2d 586 (1970) (per curiam) (holding that a fugitive is disentitled from calling upon the resources of the court for determination of his claims). Under the circumstances of this case, we conclude that exercising our discretion to apply the fugitive disentitlement doctrine to this appeal furthers the punitive and deterrent purposes of the doctrine. See Antonio-Marbinez v. INS, 317 F.3d 1089, 1092-93 (9th Cir.2003). Accordingly, we dismiss this appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.